Citation Nr: 0216992	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-18 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for 
psychoneurosis, anxiety state, currently rated as 30 percent 
disabling.

2.  Entitlement to service connection for carcinoma of the 
skin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection 
for a skin cancer and entitlement to an evaluation in excess 
of 30 percent for a psychiatric disorder.  

The veteran provided testimony before the Board in November 
2001; a transcript of that testimony was produced and a copy 
thereof has been included in the claims folder.  Following 
the Board hearing and a review of the claims folder, the 
Board obtained additional evidence concerning the veteran's 
skin disorder and psychiatric disability.  The veteran was 
notified of this evidence but did not submit any additional 
documents in support of his claim.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained and developed.

2.  The veteran suffers from restlessness, sleeplessness, 
depression, and anxiety.  He also experiences panic attacks.  
None of these manifestations and symptoms is adequately 
reduced through the use of prescription medications.

3.  While in service, the veteran experienced exposure to 
the sun.

4.  The veteran has suffered from carcinoma of the skin 
secondary to sun exposure.

5.  A VA doctor has etiologically linked the veteran's 
service sun exposure with his current skin cancer.


CONCLUSIONS OF LAW

1.  Skin cancer was incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1153 (West 1991); 38 C.F.R. § 3.303, 
3.304 (2002).

2.  The criteria for a 50 percent evaluation but no higher 
for a psychoneurosis have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
rating decision of July 1999, the statement of the case 
dated August 1999, and the supplemental statement of the 
case issued in September 1999.  Specifically, the veteran 
was told that he needed to submit medical evidence showing 
that his psychiatric disability was more disabling than 
currently assigned.  He was also informed that he needed to 
provide any type of evidence showing that his skin cancer 
was related to his military service.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  VA must 
also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the VA has not been 
put on notice by the veteran that any available records 
exist pertaining to the symptoms and manifestations he 
suffers therefrom as a result of his claimed disabilities.  
Nevertheless, the RO did provide the veteran with 
psychiatric and skin examinations in 2002.  As a result of 
those examinations, the veteran had an opportunity to 
express any problems, concerns, and manifestations he was 
experiencing as a result of his disabilities.  Also, with 
respect to the skin examination, a VA doctor had the 
opportunity to express a nexus opinion concerning the 
etiology of the claimed disorder.  Moreover, the VA was able 
to ascertain through the psychiatric examination a clear 
picture of the veteran's mental disorder.

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of 
this appeal, without referral to the RO for initial 
consideration under VCAA, poses no harm or prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

I.  Increased Evaluation

The veteran is service-connected for psychoneurosis, anxiety 
state; he is in receipt of a 30 percent disability rating 
for that disorder.  He has requested an evaluation in excess 
of 30 percent.

After the veteran sought to obtain an increased evaluation 
for his service-connected mental disorder, a VA Mental 
Disorders Examination was performed in July 1999.  The 
report noted that the veteran was taking prescription 
medications for his psychiatric disorder - Prozac.  When 
questioned, the veteran complained of restlessness, fatigue, 
distractibility, and a lack of patience.  The veteran also 
stated that he suffered from sleeplessness and anxiety.  The 
examiner completed his exam and wrote:

	. . . His mood was anxious.  Affect 
was congruent with his state of mood.  
His thought process was coherent.  His 
thought content was negative for 
suicidal or homicidal ideations.  
Insight and judgment seems to be 
adequate.

A global assessment of the functioning (GAF) score of 55 was 
assigned.

In conjunction with development ordered by the Board, the 
veteran underwent a VA Mental Disorders Examination in 
August 2002.  The veteran told the examiner that he suffered 
from daily panic attacks, experienced some sleeplessness, 
and occasional "bad moods".  He reported that he attended 
church and had contact with others, including his seven 
children.  The examiner wrote:

	. . . The patient is alert and 
oriented times three with obvious 
psychomotor agitation.  The patient has 
fair contact and is dressed neatly and 
is clean.  Speech is within normal 
limits.  Mood is "not as bad".  Affect 
is slightly anxious but spontaneous and 
engagable.  Thought processes are clear 
and goal-oriented.  Thought content is 
negative for suicidal or homicidal 
ideation.  Negative for auditory or 
visual hallucinations.  Insight is fair.  
Judgment is good.

The veteran was diagnosed with a general anxiety disorder; a 
GAF score of 60 was assigned.

The veteran's medical treatment records from 1998 to the 
present show that he has sought repeated treatment from 
depression and anxiety.  During that time, the veteran's 
medications were changed and the veteran was encouraged to 
seek additional psychiatric treatment.  It was noted that 
the veteran remained involved with his church and had 
contact with his children.

To support his claim for an increased rating, the veteran 
provided testimony before the Board in November 2001.  The 
veteran told the Board about bouts of depression, anxiety, 
and restlessness.  He said that he was able to go to church 
and to be around others but that, in conjunction with panic 
attacks, he also avoided crowds.  Moreover, despite taking 
prescription medications for his mental disability, he 
explained that he still suffered from sleeplessness and 
anxiety.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2002) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.2 (2002) requires that medical reports be interpreted in 
light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 (2002) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2002).  With respect to the issue 
before the Board, the appeal does not stem from the 
veteran's disagreement with an evaluation assigned in 
connection with the original grant of service connection, 
and the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, are not for consideration.  Fenderson v. West, 
12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

The veteran's disability has been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 9400 (2002).  The regulations 
at 38 C.F.R. § 4.130 (2002) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 10 percent 
disability rating is warranted for:

Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

A 30 percent disability rating is warranted for:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.


The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2002).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case an 
increased rating must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The medical evidence shows assignment of GAF scores between 
55 to 60.  A GAF score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 41 to 
50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).

Upon reviewing the evidence, it is the conclusion of the 
Board that the evidence, while somewhat ambiguous, supports 
an evaluation of 50 percent for a psychoneurosis, anxiety 
state.  The veteran continues to suffer from depression and 
the record indicates that despite the various medications 
taken for his disability, he experiences more manifestations 
and symptoms of his disorder.  He suffers from 
sleeplessness, panic attacks, anxiety, and restlessness.  
Although the veteran does attend church and has contact with 
his children, there is no indication that he is able to 
establish and maintain effective relationships with others 
due to his psychiatric symptoms. 

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is 
inconclusive.  He has not been steadily employed for many 
years.  However, his unemployment situation has not been as 
a result of his psychiatric disability.  In other words, 
there is no medical evidence that insinuates that the 
veteran is mentally unable to work as a result of his 
psychiatric disability. 

Hence, the overall disability picture does more nearly 
approximate the 50 percent criteria such as to warrant an 
increased rating.  38 C.F.R. § 4.7 (2002).  Nevertheless, 
the veteran is not experiencing symptoms indicative of a 
disability rating higher than 50 percent.  He does not 
suffer from obsessional rituals which interfere with routine 
activities, near-continuous panic attacks, impaired impulse 
control, spatial disorientation, or difficulty in adapting 
to stressful circumstances.  The evidence does not show that 
the criteria for a disability rating in excess of 50 percent 
have been met.  

Thus, the veteran's claim is granted. 

II.  Service Connected

The veteran has also requested service connection for skin 
cancer.  The veteran maintains that while he was in service, 
he was repeatedly exposed to the sun while serving during 
World War II in various theatres of operations.  

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24). 106, 1110, 1131 (West 
1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

Additionally, the Court has held that generally, to prove 
service connection, a claimant must submit: 

(1)  medical evidence of a current 
disability, 
(2)  medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and 
(3)  medical evidence of a nexus between 
the current disability and the in-
service disease or injury. 

See Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran was seen by a VA dermatologist in July 2002.  
The veteran told the dermatologist that he had suffered from 
numerous skin cancers and pre-cancers.  The veteran's 
private and VA medical records confirm the presence of those 
cancers.  After reviewing the evidence and examining the 
veteran, the examiner opined that the veteran's skin 
disorders were related to his military experience.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case service connection must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The veteran now suffers from various skin disorders.  The 
veteran had sun exposure which result in the formation of 
the various claimed skin disorders.  A VA physician has 
etiologically linked the veteran's current skin disorders 
with his military service.  Hence, for the reasons and bases 
provided, the evidence in this case supports the claim for 
service connection for skin cancer.  The veteran's claim is 
thus granted.


ORDER

1.  Entitlement to a disability evaluation of 50 percent, 
but no higher, for psychoneurosis, anxiety state, is 
granted.

2.  Entitlement to service connection for carcinoma of the 
skin is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

